Citation Nr: 1520864	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-02 147	)	DATE
	)
	MERGED APPEAL	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for left elbow tendonitis.

5.  Entitlement to service connection for skin grafts to 24 percent of the body from burns.

6.  Entitlement to service connection for a skin disorder of the lower back area.

7.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972, with subsequent active duty service in the Army National Guard from March 2001 to October 2001 and January 2006 to July 2006.

These matters come before the Board of Veterans' Appeals (the Board) from January 2008 and May 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that in a January 2009 statement, the Veteran requested a local hearing with a Regional Office Hearing Officer.  That hearing request was not acted upon.  
Additionally, the Veteran requested a Travel Board hearing on his January 2010 and December 2011 VA Forms 9.  No Travel Board hearing has been provided.  As the Veteran has not been afforded hearings as he requested, it is appropriate to remand this matter for due process reasons.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and determine whether he still wishes to have a local hearing with a Regional Office Hearing Officer and a Travel Board Hearing with a member of the Board.  Then take appropriate steps to schedule the Veteran for hearings in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing or hearings.

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

